~ AO   245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page I of l   rs
                                       UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                         v.                                        (For Offenses Committed On or After November I, 1987)


                   Angel Antonio Lopez-Castaneda                                   Case Number: 3:19-mj-23586

                                                                                   Gerard Jeffrey Wasson
                                                                                   Defendant's Att            .

REGISTRATION NO. 88733298                                                                                    Fll!~D--
THE DEFENDANT:
                                                                                                  SEP O3 2019
 IZl pleaded guilty to count( s) 1 of Complaint
                                 - - - - - - ' - - - - - - - - - - - - - - - + - .,...,._,........_,,.,,_,_.
 •   was found guilty to count( s)                                               1·1     cF"'
                                                                                 ;~·;';::---...    1•s ""' "··1cT
                                                                                               :;) :-7q;;,:;,.;,·,'            cou-J.n
                                                                                                                    ~:,:; ~ ': .;:·.
     after a plea of not guilty.                                             8Y                                                         "'
                                                                                                                                     DEPUTY
     Accordingly, the defendant is adjudged guilty of such count(s), which invol ve the following offense(s):
Title & Section                       Nature of Offense                                                              Count Number(s}
8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                    1
 •       The defendant has been found not guilty on count(s) _ _ _ _ _ _ __
 •       Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on themotion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                  .~ TIME SERVED                             • _____                                    days

  IZl Assessment: $10 WAIVED lZl Fine: WAIVED
  IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
  •   Court recommends defendant be deported/removed with relative, _ __                     charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circum stances.

                                                                               Tuesday, Septemb er 3, 2019
                                                                                                 of Sentence


Rece1 ved
          .         (JlJ;f;f
                   61'.JJ:fl,,.
                 DUSM                                                          :1{£L4.~V     BERTN. BLOCK
                                                                                                         0




                                                                               UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                            3:19-mj-23586
